Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/27/2021 has been entered. The following has occurred: Claims 1, 2, 5, 9, 23-25 and 29 have been amended; Claims 3, 4, 6-8, 10, 13-22, and 28 were previously cancelled. 
Claims 1-2, 5, 9, 11, 12, 23-27, and 29-36 are currently pending and have been examined.
Effective Filling Date: 6/17/2013.
Response to Amendments
Claim Objection of the prior Office Action has been withdrawn in light of the amended claims filed on 12/27/2021. 
35 U.S.C. 112(a) Rejection is maintained in light of amended claim limitations. 
35 U.S.C. 112(b) Rejection is maintained in light of amended claim limitations. 
35 U.S.C. 101 Rejection is maintained in light of amended claim limitations.
35 U.S.C. 103 Rejection is maintained in light of amended claim limitations
Priority
The present application claims priority to US Application 14/899,383, filed on 12/17/2015, which claims priority to PCT/AU2014/000625 and PCT/AU2014/000625, filed on 6/17/2014, and Foreign Application AU2013902168 filed on 6/7/2013.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, recites “wherein a plurality of the AtoN assets are adapted to aid marine navigation” (bold emphasis) which is found to be indefinite. It is unclear whether if “a plurality of the AtoN assets” are the plurality of AtoN assets previously recited in the independent claim 23, or another/different plurality of AtoN assets. For the purpose of expediting compact prosecution, the Examiner will interpret “a plurality of the AtoN assets” to be --the plurality of AtoN assets--. The Examiner suggests claim language to be consistent between claims 29 and 30, wherein claim 30, recites “wherein the plurality of AtoN assets.”
Claim 30 depends from claim 29 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 25 recites “wherein the historical tilt of the solar panel is based on the location of the AtoN asset.” However, the Specification does not provide support for the amended limitation. That is, par. 0051-0052 of the Applicant’s Specification describes a calculation for determining an optimum angle of to achieve optimum charging efficiency based on gps information of latitude angle. The Specification however does not provide support for identifying/determining a historical tilt of the solar panel based on the location of the Aton asset. This is considered new matter. .
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 9, 11-12, 23-27, and 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not 4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1, 2, 5, 9, 11, 12, and 33-36 are directed to a method (i.e. a process) and claims 23-27 and 29-32 are directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The bold language of claim 1 recites a judicial exception and the italic language recites the additional elements, as explained further below:
A computer-implemented method of managing a plurality-of aids to navigation (AtoN), the method comprising: 
i. maintaining an AtoN database by 
(a) recording, in the AtoN database, an identifier for each AtoN asset; and 
(b) associating, with each identifier, historical lifecycle information relating to the corresponding AtoN asset; and 
ii. by a user in the field; 
receiving, from the AtoN database, historical lifecycle information for an AtoN asset; 
(b) obtaining, with a mobile computing device, live lifecycle information for the AtoN asset, and using the mobile computing device, updating the AtoN database with the live lifecycle information; 
(c) comparing the obtained live lifecycle information with the received historical lifecycle information; and 
(d) adjusting the AtoN asset (i) as a maintenance operation such that an operating mode of the AtoN asset is tested and (ii) based at least in part on the comparison of the obtained live lifecycle information with the received historical lifecycle information.
The bold portions of limitations above recite concepts that are or can be performed in the human mind including but not limited to an observation, evaluation, judgment or opinion, which falls under “Mental Processes” one of the abstract idea groupings articulated in the 2019 PEG. The bold portions of the limitations also recites steps of commercial interaction of managing and maintenance operation for AtoN assets, which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. 
Under the broadest reasonable interpretation, other than the computer system, mobile computing device, and database, the claim recites a process that is performed or can be performed by a human (i.e. user), e.g., mentally or manually. For example, a person, using pen and paper, could maintain an AtoN record of database (e.g., previously saved record recorded with pen and paper), by recording, (mentally or with pen and paper) in the AtoN database to specifically claims for a user (human per se) in the field, to receive a historical lifecycle information for an AtoN asset from the recorded AtoN database; the user further obtains live lifecycle information for the AtoN asset, in person, mentally or manually, and comparing the live lifecycle information and historical lifecycle information, then the user, in person, manually adjusts the AtoN asset as maintenance operation based on the comparison of the obtained live lifecycle information with the received historical lifecycle information. As such, the functional steps for recording identifier information, associating (or matching) historical information, and receiving the historical information, and updating (or recording) live information, which all can be done mentally or manually, without the need of a computer system. Further, the functional steps of comparing information and adjusting the AtoN asset for correction is specifically indicated to be done by a person (i.e. human per se), which affirms to the certain method of organizing human activity for a maintenance operator to retrieve information related to an AtoN asset in the field (such as buoys and lighthouses) from the record, obtain live or in-person information (location, maintenance condition, or etc.) relating to the AtoN asset in the field, compare the obtained live information with the existing historical information in the record, such as comparing the location or condition of the buoy with location and maintenance information of the buoy in record, to determine whether or not perform maintenance or adjustment, none of the steps specifically requires the function of a computer system or mobile device. Therefore, these steps 
The bold language of claim 23 recites a judicial exception and the italic language recites the additional elements, as explained further below:
A computerized system for managing a plurality of aids to navigation (AtoN) assets, the system comprising: 
(a) one or more mobile computing devices; 
(b) a server comprising: 
(i) a communication device for communicating with the one or more mobile computing devices, and 
(ii) a storage arranged to maintain an AtoN database, wherein the AtoN database records an identifier for each of the AtoN assets in association with historical lifecycle information relating to the corresponding AtoN asset; 
wherein the one or more mobile computing devices are each configured to, in the field: 
(i) retrieve historical lifecycle information for a selected one of the AtoN assets from the database stored in the server; 
(ii) obtain live lifecycle information for the AtoN asset and update the AtoN database with the live lifecycle information; and  12815301.15Ser. No. 16/059,910 Amendment/RCE Atty Docket 212559.00002
(iii) compare the obtained live lifecycle information with the retrieved historical lifecycle information such that the AtoN asset is adjusted (i) as a maintenance operation to test an operating mode of the AtoN asset and (ii) based at least in part on the comparison of the obtained live lifecycle information with the received historical lifecycle information.
The bold portions of limitations above recite concepts that are or can be performed in the human mind including but not limited to an observation, evaluation, judgment or opinion, which falls under “Mental Processes” one of the abstract idea groupings articulated in the 2019 PEG. The bold portions of the limitations also recites steps of commercial interaction of managing and maintenance for AtoN assets, which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. 
Under the broadest reasonable interpretation, other than the computer system, mobile computing device, server, communication device, storage, and database, the claim recites a process that is performed or can be performed by a human, e.g., mentally or manually. For example, a person, using pen and paper, could maintain an AtoN record of database (e.g., previously saved record recorded with pen and paper), by recording, (mentally or with pen and paper) in the AtoN database to include identifier information for each AtoN asset, and associating/comparing each identifier with historical lifecycle information relating to the corresponding AtoN asset then making adjustment as maintenance operation. The Claim specifically claims for a user (human per se) in the field, to receive a historical lifecycle information for an AtoN asset from the recorded AtoN database; the user further obtains live lifecycle information for the AtoN asset, in person, mentally or manually, and identifying a difference between the live lifecycle information and historical lifecycle information, then the user, in person, manually adjusts the AtoN asset as maintenance operation based on the comparison of the obtained live lifecycle information with the received historical lifecycle 
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claims only recite the additional elements - the use of “computing system,” “mobile computing device,” “server,” “communication device,” “storage,” and “database” to perform generic computer functions (record, obtain, receive, and DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
The additional elements of “computing system,” “mobile computing device,” “server,” “communication device,” “storage,” and “database” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to record, obtain, receive, and compare data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process, fundamental economic practice, or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") see MPEP 2106.05(f).  The steps further indicate a field of use or technological environment exception (interactions/communications in an online network) in which to apply the judicial --abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) MPEP 2106.05(h). Accordingly, the combination of these additional elements is no more than mere instructions to apply the exception using a generic computer environment and does not integrate the abstract 
Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claims are directed to an abstract idea and the analysis proceeds to Step 2B.  
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the bold/highlighted portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two.  Therefore, when considered separately and in combination the conclusion that, the highlighted portions recite steps or functions above,  is anything other than generic off-the shelf computer components, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).; Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).The claim as a whole merely describes how to generally “apply” the concept for receiving and comparing lifecycle information of AtoN assets for maintenance. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. 
Dependent claims 2, 5, 9, 11-12, 24-27, and 29-36 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claim 2 further recites additional description detail of the lifecycle information which does not change the functional steps nor the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5 and 24 further recite additional information of the lifecycle information for location is obtained by the location of the mobile device. However, not specifically claimed, according to the specification, GPS location of the mobile device is 
Dependent claims 9 and 25 further recite additional information of the lifecycle information includes historical and current tile information of a solar panel, and the mobile device includes a tilt meter for measuring the current tile. According to the specification (para. [0013] and [0054]) and the claim, generically, the mobile device includes tilt-meter used as information or tool displayed. The mobile device is used as a as a tool to perform an abstract idea (see MPEP 2106.05(f)), there is no evidence of improvement to the computer system or mobile device technology, itself. The computer system nor the mobile device is changed in anyway. No evidence from the claim nor the specification convinced the measuring of tilt is improved, but merely indicates the current and historical tilt can be obtained, as part of the computer system and mobile device function. Therefore, nothing in the claim adds significant more to the abstract idea. Accordingly, the dependent claims are ineligible. 
Dependent claims 11 and 26 further recite steps of obtaining live lifecycle information and historical lifecycle information of visual and/or audio using mobile device. The mobile device is used as a tool to perform generic function performable by mobile device or computer 
Dependent claims 12 and 27 further recite steps of obtaining additional information such as color or flash rate, similar to claims 11 and 26. The mobile device is used as a as a tool to perform an abstract idea (see MPEP 2106.05(f)), there is no evidence of improvement to the computer system or mobile device technology, itself. The computer system nor the mobile device is changed in anyway. No evidence from the claim nor the specification convinced how the obtaining of information is improved, but merely indicates the visual or audio information can be obtained, as part of the computer system and mobile device function. Therefore, nothing in the claim adds significant more to the abstract idea. Accordingly, the dependent claims are ineligible. 
Dependent claims 29-36 provides descriptive information regarding AtoN assets, which does not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11-12, 23-24, 26-27, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiesen et al (U.S. PG Pub 20070282781) in view of Pederson et al (U.S. PG Pub 20080310850). Hereinafter Mathiesen/ Pederson.
Claim 1. A computer-implemented method of managing a plurality of aids to navigation (AtoN),  the method comprising (Abstract and claim 1, method):
maintaining an AtoN database by (Mathiesen, Fig. 1b items 104 maintenance database. Par. 0002 discloses where a physical asset is described in a database.)
 (a) recording, in the AtoN database, an identifier for each AtoN asset; and (Mathiesen disclose in par. 0007 and claim 13 identity of equipment. Par. 0033 discloses where characteristics about equipment is retrieved from stored records. Fig. 3 and par.0040-0041 discloses where the collected information includes the object name, the object and a unique identifier (ID) for the item, Mathiesen provides an example of a block value and where the screen offers identifying information about the block valve.)
(b) associating, with each identifier, historical lifecycle information relating to the corresponding AtoN asset; (Mathiesen disclose in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records (lifecycle information), supplier service history and documentation.)
by a user in the field (Par. 0022-0025 discloses “maintenance person goes to a physical location and or a location of a plant or process section (functional location) indicated by the system, observes the problem, alarm or other event.” which is the user is going to a location (i.e. in field) in person); 
(a) receiving, from the AtoN database, historical lifecycle information for an AtoN asset (Para. 0022-0025 discloses a maintenance person with a PDA, wearable computer, headset based device, “can view service history and documentation, such as for example: 1. lists with instructions from the supplier of the particular object 2. top 5 problems for this particular device or item 3. view or listen to operator notes recorded at an earlier date by an operator who has fixed problems in the past (may even be his own notes).” Para. 0002, 0028, 0034, 0042, 0064-0065, disclosing the historical stored information for the asset can be retrieved and searched from the database); 
(b) obtaining, with a mobile computing device, live lifecycle information for the AtoN asset, and using the mobile computing device, updating the AtoN database with the lifecycle information; (Mathiesen, par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem. Par. 0033-0035 discloses where a user access wireless telephone system.)
(c) comparing the obtained lifecycle information with the received lifecycle information (Mathiesen: in para. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem.  Further in para. 0023 discloses a list of instructions from supplier of the particular object (asset). Par. 0024 discloses the operator via PDA, wearable computer device, can view or listen to note records from earlier date by an operator who has fixed problems in the past, and
(d) adjusting the AtoN asset  (i) as a maintenance operation such that an operating mode of the AtoN asset is tested and (ii) based at least in part on the comparison of the obtained live lifecycle information with the received lifecycle information (In Para. 0050-0060 disclosing the maintenance person have list of items of information in his/her profile such as performing operation of maintenance such as electrical test. Further in Figs 3-4 under “Maintenance History” the adjustment of asset includes installation test and record “Block Valve working correctly” which is maintenance operation such that an operating mode of the AtoN asset is tested. Para. 0025-0027 and 0033-0035 disclosing the maintenance person/operator observing the problem and reviewing specification, a historical log, maintenance records, supplier information and other information to determine if the information available is sufficient to fix the problem, which is adjusting the assert (equipment) based on comparison of obtained live lifecycle information and received lifecycle information to correct the difference (i.e. problem). Further, the operator can determine whether additional help is needed for the performing of maintenance or arranges a fix for the problem). 
The prior art of Mathiesen discloses an asset management system where equipment/asset is identified and where historical information is maintained in a database for the equipment/asset. The information collection system is a general equipment management system to maintain records on equipment, however, the prior art of Mathiesen does not any and all types of equipment to which maintenance information is collected and managed. 
To be more specific, Mathiesen does not explicitly disclose:
Aids to Navigation (AtoN) 
(Emphasis added)
While Mathiesen discloses a system of collecting and maintaining asset information Mathiesen does not disclose where the specific assets are that of AtoN assets.  
However, the Examiner asserts that identifying a database to include AtoN assets and lifecycle information about AtoN assets is merely a label, and adds little, if anything, to the acts or steps of the claimed invention and thus does not serve to distinguish the claim over the prior art. Any differences related to merely the meaning and information conveyed through labels (i.e., AtoN database and AtoN asset) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention over the prior art in terms of patentability. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention maintain a database of assets and where the name of the database is merely a name of the type of assets  which are being stored in the database. The name of the database and the name of the files stored in the database does not functionally alter or relate to the steps of the method and merely labeling a database and applying a label to the information contained in the database is not patentably distinct from that of the prior art. 
The Examiner asserts as stated as set forth above, Mathiesen does not explicitly identify any and all types of equipment (assets) to which maintenance information is collected and  navigation assets. The Examiner asserts using broadest reasonable interpretation, The Examiner is interpreting a navigational asset to be that of a buoy or lighthouse.
Aids to Navigation (AtoN) 
(Emphasis added)
Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where the buoy includes an identification number of the buoy and the location of the buoy and where the buoy communicates real time information to a vessel.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for Mathiesen to include the features of Pederson to maintain a database of buoy information in order to identify the status of the buoy and the historical information about the buoy to ensure that the buoy is functioning properly. 
Claim 2. the combination of Mathiesen and Pederson further makes obvious of the method of claim 1, wherein the historical and live lifecycle information includes one or more of: 
(i) a historical and current location of the AtoN asset; 
(ii) a historical and current deployment details of the AtoN asset; 
 (Mathiesen, par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem, which is current location, current deployment details, and current maintenance condition. Disclosed in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance istorical location of the asset, historical deployment details, and maintenance condition.  Par. 0007 discloses the location of the device (asset). Par. 0065 discloses where equipment operation logs, logged sensor data, maintenance records, stored manufacturer information and drawings are retrieved by the Expert Aspect. Par. 0062 discloses where the system maintains the location of an object (an asset) when the asset moves from plant location A to plant location B. Mathiesen discloses in claim 1 where information about a new event or alarm includes information about the location of the equipment. Pederson discloses in par.0225, 0305-0308, 0313 buoy.)
Claim 3. (Canceled)
Claim 4. (Canceled)
Claim 5. The combination of Mathiesen and Pederson further makes obvious of the method of claim 2, wherein the current location of the live lifecycle information is obtained at least in part by determining a current location of the mobile computing device.  
(Mathiesen disclose in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records, supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation. Additionally, the maintenance person is directed to the location in the plant where a problem exists.  Par. 0007 discloses the location of the device (asset). Par. 0065 discloses where equipment operation 
Claim 6-8. (Canceled)
Claim 11. The combination of Mathiesen and Pederson further makes obvious of the method of claim 1, further comprising: 
The following limitations have been rejected together.
 (a) obtaining live lifecycle information for the AtoN asset includes obtaining a visual and/or audio recording of the AtoN asset using the mobile computing device and measuring one or more visual and/or audio characteristics of the AtoN asset, from the recording; 
(b) the received historical lifecycle information includes one or more measured visual and/or audio characteristics of the AtoN asset; 
(c) comparing the obtained live lifecycle information with the received historical lifecycle information identifies a difference between the one or more measured visual and/or audio characteristics; and 
(d) adjusting the AtoN asset is based at least in part on the comparison, to correct the difference. 
(Mathiesen discloses in par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem. Par. 0033-0035 discloses where a user access information through the use of the Expert Aspect to access characteristics about the equipment or data about any equipment. If the user determines the information is sufficient the user fixes the problem or arranges for a fix for the problem. If the data is not sufficient to fix the problem the user can collect additional information about the equipment such as sound files, video clips, photographs and/or texts. The observations are stored in the controls system through the Expert Aspect. The maintenance person can seek assistance with the problem internally, or externally. A selected person to help with the problem is selected and relevant information is shared with the person thought the use of an application sharing, a voice communication via a phone or IP phone and/or transfer of pictures or videos. Par. 0069 discloses where communications include that of a wireless telephone system. In par. 0035 discloses where pictures and videos are transferred to others and a technical solution is determined and the problem is recorded in the maintenance log and/or database. Additional reference for photograph or video clip par. 0041. The information is stored in the control system and retrievable to be reviewed, which discloses the receiving of historical lifecycle information including the visual and audio information. The recording and entering of new text, voice note, video clips, photographs via operator device is example of obtaining live lifecycle information for the AtoN asset includes obtaining a visual and/or audio recording of the AtoN asset using the mobile computing device and measuring one or more visual and/or audio characteristics of the AtoN asset, from the recording; In par. 0033-0035, 0042-0059, and 0063-0065 discloses the retrieving and examining (i.e. comparing) the obtained information with historical sensor data and maintenance records including voice, video clips, and photographs to identify the problem and providing a solution for fix which is adjusting the AtoN asset is based at least in part on the comparison, to correct the difference.)
Claim 12. The combination of Mathiesen and Pederson further makes obvious of the method of claim 11, wherein the one or more measured characteristics include a color of the AtoN asset and/or a flash rate of a light of the AtoN asset.  
Pederson discloses in par. 0225-0226 where pulsed light communications are used on buoys. The reflectors can have one or more lenses to provide a generated signal light or pulsed light communication signal with the ability to magnify and/or diffuse emitted light or emitted communication signal. In par. 0227 discloses an LED light support as described herein or as incorporated by reference herein, having at least one LED illumination source, may simultaneously produce and emit a light signal and a systematic information transfer through encrypted/pulsed light or signal, which the transfer of encrypted pulsed of light or signal from buoys is representative of a flash rate of a light of the AtoN asset. Par. 0228 disclosing the LED can emit variety of colors in the generation of a communication signal, which is the one or more measured characteristics include a color of the AtoN asset)
Claims 13-22. (Canceled)
Claim 23. A computerized system for managing a plurality of aids to navigation (AtoN) asssets, the system comprising (Mathiesen, Par. 0001, system):
(a) one or more mobile computing devices; (Mathiesen Par. 0069 discloses where communications include that of a wireless telephone system.) 
(b) a server (Mathiesen Par. 0068-0071, server) comprising: 
(i) a communication device for communicating with the one or more mobile computing devices (Mathiesen par. 0069, “Data may also be communicated wirelessly, at least in part, to portable devices carried or worn by a user. Wireless communications may be carried out using any suitable protocol, including a wireless telephone system such as GSM or GPRS. Short range radio communication is a preferred technology, using a protocol compatible with, standards issued by the Bluetooth Special Interest Group and 
(ii) a storage arranged to maintain an AtoN database, wherein the AtoN database records an identifier for each of the AtoN assets in association with historical lifecycle information relating to the corresponding AtoN asset; (Mathiesen, Fig. 1b items 104 maintenance database. Par. 0002 discloses where a physical asset is described in a database. In par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records (lifecycle information), supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation.)
wherein the one or more mobile computing devices are each configured to, in the field (Par. 0022 discloses “maintenance person goes to a physical location and or a location of a plant or process section (functional location) indicated by the system, observes the problem, alarm or other event.” which is the user is going to a location (i.e. in field) in person, in real-time, with a PDA, wearable computer, headset based device. In par. 0033-0035 disclosing using a phone or IP phone, using application sharing, voice communication, and transfer of information. Par. 0069 communication via wireless telephone system);
(i) retrieve historical lifecycle information for a selected one of the AtoN assets from the database stored in the server; (Mathiesen disclose in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records (lifecycle information), supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation. Para. 0002, 0028, 0034, 0042, 0064-0065, disclosing the historical stored information for the asset can be retrieved and searched from the database)
(ii) obtain live llifecycle information for the AtoN asset and update the AtoN database with the live lifecycle information; and  (Mathiesen, par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem. Par. 0033-0035 discloses where a user access information through the use of the Expert Aspect to access characteristics about the equipment or data about any equipment. If the user determines the information is sufficient the user fixes the problem or arranges for a fix for the problem. If the data is not sufficient to fix the problem the user can collect additional information about the equipment such as sound files, video clips, wireless telephone system.) 
(iii) compare the obtained live lifecycle information with the retrieved historical lifecycle information to identify a difference between the live and historical lifecycle information; (Mathiesen: in para. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem.  Further in para. 0023 discloses a list of instructions from supplier of the particular object (asset). Par. 0024 discloses the operator via PDA, wearable computer device, can view or listen to note records from earlier date by an operator who has fixed problems in the past, which is historical lifecycle information. par. 0026 and 0033-0034 where information the Expert Asset provides information about the equipment and where the information includes that of characteristics of or data about the equipment. The user examines the information and if the information is sufficient the user fixes the information. Par. 0034 discloses where conditions exist where the stored information is not adequate to determine a fix and where additional information is collected such as sound files, video clips, photographs and/or text. The information is stored in the control system and retrievable to be reviewed. Par. 0035 discloses where pictures and videos are transferred to others and a technical solution is determined and the problem is recorded in the maintenance log and/or database. In sum, the maintenance 
 such that the AtoN asset is adjusted (i) as a maintenance operation to test an operating mode of the AtoN asset and (ii) based at least in part on the comparison of the obtained live lifecycle information with the received historical lifecycle information (Mathiesen, Para. 0050-0060 disclosing the maintenance person have list of items of information in his/her profile such as performing operation of maintenance such as electrical test. Further in Figs 3-4 under “Maintenance History” the adjustment of asset includes installation test and record “Block Valve working correctly” which is maintenance operation such that an operating mode of the AtoN asset is tested. Further in par. 0033-34 where information the Expert Asset provides information about the equipment and where the information includes that of characteristics of or data about the equipment. The user examines the information and if the information is sufficient the user fixes the information. Par. 0034 discloses where conditions exist where the stored information is not adequate to determine a fix and where additional information is collected such as sound files, video clips, photographs and/or text. The information is stored in the control system and retrievable to be reviewed. Par. 0035 discloses where pictures and videos are transferred to others and a technical solution is determined and the problem is recorded in the maintenance log and/or database. Additional reference for photograph or video clip par. 0041. Para. 0025-0027 and 0033 disclosing the maintenance person/operator reviewing past records of maintenance note and determine whether additional help is needed for the performing of maintenance. Para. 0025-0027 and 0033-0035 disclosing the maintenance person/operator observing the problem and reviewing specification, a historical log, maintenance records, supplier information and other information to determine if the information available is sufficient to fix the problem, which is adjusting the assert (equipment) based on comparison of obtained live lifecycle information and received lifecycle information to correct the difference (i.e. problem). Further, the operator can determine whether additional help is needed for the performing of maintenance or arranges a fix for the problem).
The prior art of Mathiesen discloses an asset management system where equipment is identified and where historical information is maintained in a database for the equipment. The information collection system is a general equipment management system to maintain records on equipment, however, the prior art of Mathiesen does not explicitly disclose any and all types of equipment to which maintenance information is collected and managed. 
To be more specific, Mathiesen does not explicitly disclose:
Aids to Navigation (AtoN) 
(Emphasis added)
While Mathiesen discloses a system of collecting and maintaining asset information Mathiesen does not disclose where the specific assets are that of AtoN assets.  
However, the Examiner asserts that identifying a database to include AtoN assets and lifecycle information about AtoN assets is merely a label, and adds little, if anything, to the acts 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention maintain a database of assets and where the name of the database is merely a name of the type of assets  which are being stored in the database. The name of the database and the name of the files stored in the database does not functionally alter or relate to the steps of the method and merely labeling a database and applying a label to the information contained in the database is not patentably distinct from that of the prior art. 
The Examiner asserts as stated as set forth above, Mathiesen does not explicitly identify any and all types of equipment (assets) to which maintenance information is collected and managed.  The Examiner asserts, in order to further advance prosecution the Examiner has introduced a reference to further teach aids to navigation assets. The Examiner asserts using broadest reasonable interpretation, The Examiner is interpreting a navigational asset to be that of a buoy or lighthouse.
Aids to Navigation (AtoN) 
(Emphasis added)
Pederson discloses in par.0225, 0305-0308, 0313 buoy. Par. 0306 discloses where the buoy includes an identification number of the buoy and the location of the buoy and where the buoy communicates real time information to a vessel.
Mathiesen to include the features of Pederson to maintain a database of buoy information in order to identify the status of the buoy and the historical information about the buoy to ensure that the buoy is functioning properly. 
Claim 24. The combination of Mathiesen and Pederson further makes obvious of the system of claim 23, wherein the one or more mobile computing devices is configured to obtain a current location at least in part by determining, a current location of the selected AtoN asset (Mathiesen disclose in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records, supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation. Additionally, the maintenance person is directed to the location in the plant where a problem exists.  Par. 0007 discloses the location of the device (asset). Par. 0065 discloses where equipment operation logs, logged sensor data, maintenance records, stored manufacturer information and drawings are retrieved by the Expert Aspect. Par. 0062 discloses where the system maintains the location of an object (an asset) when the asset moves from plant location A to plant location B. Mathiesen discloses in claim 1 where information about a new event or alarm includes information about the location of the equipment. Pederson discloses in par. 0306 the identification of the buoy and the water depth at the location of the buoy (identifying a location). Mathiesen discloses in par. 0022 where a maintenance person puts on a personal device assistant. The control system to which the maintenance person has logged on tells the maintenance person where to go and what the problem is. The maintenance person goes to a 
Claim 26. The combination of Mathiesen and Pederson further makes obvious of the system of claim 23, further comprising: 
The following limitations have been rejected together.
(a) the live lifecycle information for the AtoN asset includes one or more visual and/or audio characteristics of the AtoN asset; 
(b) the received historical lifecycle information includes one or more measured visual and/or audio characteristics of the AtoN asset; and 
(c) the or each mobile computing device includes a recorder for obtaining a visual and/or audio recording of the AtoN asset and is configured to: 
i) obtain a visual and/or audio recording of the AtoN asset; 
(ii) measure one or more visual and/or audio characteristics of the AtoN asset from the recording; and 
(iii) compare the obtained live lifecycle information with the received historical lifecycle information to identify a difference between the one or more measured visual and/or audio characteristics.
(Mathiesen discloses in par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem. Par. 0033-0035 discloses where a user access information through the use of the Expert Aspect to access characteristics about the equipment or data about any equipment. If the user determines the information is sufficient the user fixes the problem or arranges for a fix for the problem. If the data is not sufficient to fix the problem the user can collect additional information about the equipment such as sound files, video clips, photographs and/or texts. The observations are stored in the controls system through the Expert Aspect. The maintenance person can seek assistance with the problem internally, or externally. A selected person to help with the problem is selected and relevant information is shared with the person thought the use of an application sharing, a voice communication via a phone or IP phone and/or transfer of pictures or videos. Par. 0069 discloses where communications include that of a wireless telephone system. In par. 0035 discloses where pictures and videos are transferred to others and a technical solution is determined and the problem is recorded in the maintenance log and/or database. Additional reference for photograph or video clip par. 0041. The information is stored in the control system and retrievable to be reviewed, which discloses the receiving of historical lifecycle information including the visual and audio information. The recording and entering of new text, voice note, video clips, photographs via operator device is example of obtaining live lifecycle information for the AtoN asset includes obtaining a visual and/or audio recording of the AtoN asset using the mobile computing device and measuring one or more visual and/or audio characteristics of the AtoN asset, from the recording; In par. 0033-0035, 0042-0059, and 0063-0065 discloses the retrieving and examining (i.e. comparing) the obtained information with historical sensor data and maintenance records including voice, video clips, and photographs to identify the problem and providing a solution for fix)
Claim 27. The combination of Mathiesen and Pederson further makes obvious of the system of claim 26, wherein the one or more measured characteristics include a color of the AtoN asset and/or a flash rate of a light of the AtoN asset.  
 (Pederson discloses in par. 0225-0226 where pulsed light communications are used on buoys. The reflectors can have one or more lenses to provide a generated signal light or pulsed light communication signal with the ability to magnify and/or diffuse emitted light or emitted communication signal. In par. 0227 discloses an LED light support as described herein or as incorporated by reference herein, having at least one LED illumination source, may simultaneously produce and emit a light signal and a systematic information transfer through encrypted/pulsed light or signal, which the transfer of encrypted pulsed of light or signal from buoys is representative of a flash rate of a light of the AtoN asset. Par. 0228 disclosing the LED colors in the generation of a communication signal, which is the one or more measured characteristics include a color of the AtoN asset)
Claim 28. (Canceled)
Claim 29. The combination of Mathiesen and Pederson further makes obvious of the system of claim 27, wherein a plurality of the AtoN assets are adapted to aid marine navigation. (Pederson, discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 30. The combination of Mathiesen and Pederson further makes obvious of the system of claim 29, wherein the plurality of AtoN assets are selected from the group consisting of lighthouses, beacons, marine lanterns, buoys and light vessels. (Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 31. The combination of Mathiesen and Pederson further makes obvious of the system of claim 23, wherein a plurality AtoN assets are adapted to aid marine navigation. (Pederson, Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a 
Claim 32. The combination of Mathiesen and Pederson further makes obvious of the system of claim 31, wherein the plurality of AtoN assets are selected from the group consisting of lighthouses, beacons, marine lanterns, buoys and light vessels. (Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 33. The combination of Mathiesen and Pederson further makes obvious of the method of claim 1, wherein a plurality AtoN assets are adapted to aid marine navigation. (Pederson, Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 34. The combination of Mathiesen and Pederson further makes obvious of the method of claim 33, wherein the plurality of AtoN assets are selected from the group consisting of lighthouses, beacons, marine lanterns, buoys and light vessels. (Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a 
Claim 35. The combination of Mathiesen and Pederson further makes obvious of the method of claim 11, wherein a plurality AtoN assets are adapted to aid marine navigation. (Pederson, Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 36. The combination of Mathiesen and Pederson further makes obvious of the method of claim 35, wherein the plurality of AtoN assets are selected from the group consisting of lighthouses, beacons, marine lanterns, buoys and light vessels. (Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claims 9 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Mathiesen et al (U.S. PG Pub 20070282781) in view of Pederson et al (U.S. PG Pub 20080310850) and in further view of Augenbraun et al (U.S. PG Pub 20120035887). Hereinafter Mathiesen/Pederson/Augenbraun.
Claim 9. The combination of Mathiesen and Perderson further makes obvious of the method of claim 5, wherein the AtoN asset includes a solar panel, wherein the lifecycle information includes a historical and current condition of the AtoN asset.
(Pederson discloses in par. 0304-0305 and 0336 where the LED light support (801) is operated having rechargeable solar cells. Pederson, par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Mathiesen, par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem, which is current location, current deployment details, and current maintenance condition. Disclosed in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records, supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation. Additionally, the maintenance person is directed to the location in the plant where a problem exists. This is disclosure for historical location of the asset, historical deployment details, and maintenance condition.  Par. 0007 discloses the location of the device (asset). Par. 0065 discloses where equipment operation logs, logged sensor data, maintenance records, stored manufacturer information and drawings are retrieved by the Expert Aspect. Par. 0062 discloses where the system maintains the location of an object (an asset) when the asset moves from plant location A to plant location B.)
Mathiesen/Pederson teaches where solar panels are used to provide power to a buoy, however, the combination of Mathiesen/Pederson does not explicitly teach tilt information of the solar panel and historical tilt of the solar panel based on location.
To be more specific, combination of Mathiesen/Pederson does not explicitly teach:
wherein the historical and live lifecycle information includes a historical and current tilt of the solar panel. 
(Emphasis added)
Augenbraun discloses in par. 0024-0025, 0066-0070 discloses two photographics of the same set of surface (i.e. tilt) annotated by different time of day and day or year used as input, then location, dimensions, and spectral data can be determined/extracted. Given the angle of the sun (off the surface, which is tilt), date, time, latitude and longitude (which is location) can be determined. Further in par. 0048 where the variable parameters such as tilt with respect to the horizontal plane. Augenbraun discloses in par. 0091 where energy predictions are used to account for tilt and inclination by performing calculations for various times of days and days and days of the year and integrating the calculations to determine a total expected energy products for a given period of time. Augenbraun discloses in par. 0205 a system of collecting data for solar energy systems and where the system includes that of a mobile application. The information collected includes that of expert and a non-expert and where the application directs the non-expert into the data to collect. Par. 0094-0098 discloses various factors taken into consideration when evaluating energy consumption. Par. 0135 discloses models for tilt and inclination based on time and location. Par. 0213 discloses various devices used to perform the invention of Augenbraun and provides examples of various mobile devices where device to present input and output information to users. Par. 0148 discloses tilt. Which in sum teaches tilt of the solar panel off surface is based on location and time. That is different time would provide a different tilt of the solar panel for optimal efficiency, which discloses historical and current tilt based on time. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the combination of Mathiesen/Pederson to include the features of Augenbraun in taking the tilt of the solar panels into consideration when using solar energy systems on buoys. The consideration of the location of the buoy and the use of solar energy are key factors to clearly understand how much energy power can be generated with the use of solar panels.
Claim 25. The combination of Mathiesen and Perderson further makes obvious of the system of claim 23, wherein the AtoN asset includes a solar panel, wherein the lifecycle information includes a historical and current condition of the AtoN asset.
(Pederson discloses in par. 0304-0305 and 0336 where the LED light support (801) is operated having rechargeable solar cells. Pederson, par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Mathiesen, par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem, which is current location, current deployment details, and current maintenance condition. Disclosed in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records, supplier  maintenance person can view service history and documentation. Additionally, the maintenance person is directed to the location in the plant where a problem exists. This is disclosure for historical location of the asset, historical deployment details, and maintenance condition.  Par. 0007 discloses the location of the device (asset). Par. 0065 discloses where equipment operation logs, logged sensor data, maintenance records, stored manufacturer information and drawings are retrieved by the Expert Aspect. Par. 0062 discloses where the system maintains the location of an object (an asset) when the asset moves from plant location A to plant location B.)
The combination of Mathiesen/Pederson teaches where solar panels are used to provide power to a buoy, however, the combination of Mathiesen/Pederson does not explicitly teach tilt information of the solar panel and historical tilt of the solar panel based on location.
However, the combination of Mathiesen/Pederson does not explicitly teach a desired tilt and adjusting the angle of the AtoN asset to the desired tilt. 
To be more specific, combination of Mathiesen/Pederson does not explicitly teach:
wherein the historical and live lifecycle information includes a historical and current tilt of the solar panel, wherein the or each mobile computing device includes a tilt-meter for measuring an angle of the solar panel and is configured to obtain the current tilt by measurement using the tilt meter, and wherein the historical tilt of the solar panel is based on the location of the AtoN asset. 
Augenbraum which is in the field of shading analysis, specifically teaches:
wherein the historical and live lifecycle information includes a historical and current tilt of the solar panel, wherein the or each mobile computing device includes a tilt-meter for measuring an angle of the solar panel and is configured to obtain the current tilt by measurement using the tilt meter, and wherein the historical tilt of the solar panel is based on the location of the AtoN asset. 
(Emphasis added)
Augenbraun discloses in par. 0024-0025, 0066-0070 discloses two photographics of the same set of surface (i.e. tilt) annotated by different time of day and day or year used as input, then location, dimensions, and spectral data can be determined/extracted. Given the angle of the sun (off the surface, which is tilt), date, time, latitude and longitude (which is location) can be determined. Further in par. 0048 where the variable parameters such as tilt with respect to the horizontal plane. Augenbraun discloses in par. 0091 where energy predictions are used to account for tilt and inclination by performing calculations for various times of days and days and days of the year and integrating the calculations to determine a total expected energy products for a given period of time. Augenbraun discloses in par. 0205 a system of collecting data for solar energy systems and where the system includes that of a mobile application. The information collected includes that of expert and a non-expert and where the application directs the non-expert into the data to collect. Par. 0094-0098 discloses various factors taken into consideration when evaluating energy consumption. Par. 0135 discloses models for tilt and inclination based on time and location. Par. 0213 discloses various devices used to perform the invention of Augenbraun and provides examples of various mobile devices where device located at the site is used to present input and output information to users. Par. 0148 discloses tilt. Which in sum teaches tilt of the solar panel off surface is based on location and time. That 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the combination of Mathiesen/Pederson to include the features of Augenbraun in taking the tilt of the solar panels into consideration when using solar energy systems on buoys. The consideration of the location of the buoy and the use of solar energy are key factors to clearly understand how much energy power can be generated with the use of solar panels.
Response to Arguments
35 U.S.C. 112 Rejections
Regarding 112(a) rejection, the Applicant did not amend the rejected claim limitation of claim 25, therefore, the corresponding 112(a) rejection is maintained. 
Regarding to 112(b) rejection, the Applicant did not correct the rejected claim limitation of claim 29, therefore, the corresponding 112(b) rejection is maintained. 
35 U.S.C. 101 Rejections
The Applicant’s remarks have been fully considered, however, is found to be unpersuasive. 
On pages 9-10 of the remarks, the Applicant asserts:
“Here, "patent eligibility turns on whether the [instant independent claims] provide sufficient specificity to constitute an improvement to computer functionality itself."10 The Federal Circuit similarly held patent-eligible, at step one, "claims ... directed to using a specific technique ... to solve a technological problem arising in computer networks." Here, claim 1 is 
The Examiner respectfully disagrees. The Applicant fails to describe the alleged “specific technique, via the recited identifier recording, historical lifecycle information association, lifecycle information comparison, and AtoN adjustment, being each "an additional element" of specific software” nor how it is performed to be a technological improvement to solve a technological problem arising in computer networks. However, the claimed invention merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions in the technical field of managing maintenance service due to the benefits that computing devices provided, i.e. faster, more efficient, and etc..  The courts previously stated:
“The Supreme Court has not established a definitive rule to determine what constitutes an “abstract idea” sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. “[The Court] need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here.” Alice, 134 S. see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362–63.”
(Page 10)
“Moreover, we are not persuaded that the invention’s ability to run on a general-purpose computer dooms the claims. Unlike the claims at issue in Alice or, more recently in Versata Development Group v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015), which Microsoft alleges to be especially similar to the present case, Appellee’s Br. 18, see also Oral Argument at 15:40–18:15, the claims here are directed to an improvement in the functioning of a computer. In contrast, the claims at issue in Alice and Versata can readily be understood as simply adding conventional computer components to well-known business practices. See Alice, 134 S. Ct. at 2358–60; Versata Dev. Grp., 793 F.3d at 1333–34 (computer performed “purely conventional” steps to carry out claims directed to the “abstract idea of determining a price using organization and product group hierarchies”); see also Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims attaching generic computer components to perform “anonymous loan shopping” not patent eligible); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–69 (Fed. Cir. 2015) (claims adding generic computer components to financial budgeting); OIP Techs., 788 F.3d at 1362–64 (claims implementing offer-based price optimization using conventional computer activities); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714–17 (Fed. Cir.  2014) (claims applying an exchange of advertising for copyrighted content to the Internet); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354–55 (Fed. Cir. 2014) (claims adding generic computer functionality to the formation of guaranteed contractual relationships). And unlike the claims here that are directed to a specific improvement to computer functionality, the patent ineligible claims at issue in other cases recited use of an abstract mathematical formula on any general purpose computer, see Gottschalk v. Benson, 409 U.S. 63, 93 (1972), see also Alice, 134 S. Ct. at 2357–58, or recited a purely conventional computer implementation of a mathematical formula, see Parker v. Flook, 437 U.S. 584, 594 (1978); see also Alice, 134 S. Ct. at 2358, or recited generalized steps to be performed on a computer using conventional computer activity, see Internet Patents, 790 F.3d 1348–49 (claims directed to abstract idea of maintaining computer state without recitation of specific activity used to generate that result), Digitech Image Techs., LLC v. Electrs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (claims directed to abstract idea of “organizing information through mathematical correlations” with recitation of only generic gathering and processing activities).”
(Pages 16 – 17)
“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman’s art.” Cf. Alice, 134 S. Ct. at 2360. In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea.”
(Page 18)
As a result, the Examiner asserts that, in light of the applicant’s specification (see Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see Genetic Techs. Ltd. v. Merial L.L.C., 2016 WL 1393573, at *5 (Fed. Cir. 2016) (inquiring into “the focus of the claimed advance over the prior art”)), the claimed invention does not lie with the improvement of a technology, identifying and resolving an issue that arose from the technology, or that the claimed invention is “deeply rooted in the technology”, but that the claimed invention is directed towards the abstract idea of managing maintenance service and merely utilizing generic computing devices (see Applicant Specification at least at paragraphs [0027]-[0030] and Figure 1).
On page 10, Applicant further asserts:
“In Diehr, a mathematical formula is patent-eligibly applied to control a real-world process. Similarly, the instant claims recite a way to control a real-world process (e.g., maintenance and management of AtoN s in the field). These features cause prevention of failure of deployed AtoN assets via suitably triggered maintenance, i.e., "for continuing operations," as discussed at paragraph 5 of the published application. 
"If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping," but the steps of the present claims cannot reasonably be considered mental processes nor practically performed mentally. Even if the instant claims were not directed to more than mere mental process and information arguendo, that algorithmic software "is required to complete the claimed method and system does not doom the claims to abstraction.""”
The Examiner respectfully disagrees. The claimed invention is unrelated to Diehr. Further, the claimed invention lacks a specific algorithmic software that specifically ties the functional steps to and “is required to” the computer device. The claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions. Furthermore, the claims recite the use of a user (human per se) to specifically perform the functional steps without the need of computer device.
On page 11, Applicant further asserts:
“Further, the claims are not directed to an abstract idea, the claimed invention being dissimilar to any abstract idea(s) found patent-ineligible in any prior court case. And the rejection is silent with regard to adjusting the AtoN asset as a maintenance operation such that an operating mode of the AtoN asset is tested, as claimed.” 
The Examiner respectfully disagrees. The Office Action above points to many prior court cases that deems the abstract idea of the claimed invention abstract. Regarding to the rejection is silent to limitation of adjusting the AtoN asset as a maintenance operation such that an operating mode of the AtoN asset is tested which is newly amended claim limitation therefore, deem moot. 
Further on pages 11, the Applicant asserts:
“By alleging on page 55 that the claims are directed to an abstract concept simply because they recite operations that involve data obtainment, the Office Action ignored and stripped away many of the features recited in the claims that should have been considered in 
The Examiner respectfully disagrees. Applicant alleged that Office Action, pointed to page 55 which is under response to previous remarks, ignored and stripped away many of the features recited in the claims that should have been considered in combination with the other features of the same claim. The Examiner considered each and every claim limitations, separately and in ordered combination, in the 101 rejection above and previous Office Action pages 17-24. 
Regarding to the assertion from middle of page 11 to top of page 12, Examiner asserts the claimed invention and remarks fail to describe the specific “rules in a process specifically designed to achieve an improved technological result in conventional industry practice,” that is the claims and the specification do not provide description for rules that how the AtoN asset is adjusted but rather a broad statement for a result can be produced based on comparison of the obtained live lifecycle information with the received historical lifecycle information. 
From pages 11-15, the Examiner asserts that the Applicant’s arguments are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection, as well as failing to point out what specific elements of the claimed invention overcome the rejection provided under 35 USC 101 and why.  Further, although the applicant has cited 
Regarding the assertions to the improvement to computer functionality on page 13, “inventive concept to improve the technical field of mobile-assisted AtoN management” on page 14, and “the claims recite (i) improvements to another technology or technical field, (ii) improvements to the computer itself, and/or (iii) unconventional operations confining the claims to a particular useful application” on page 15. 
Examiner respectfully disagrees, the alleged technical improvement without any specific on how it is improved. The claimed invention relies on 
The Examiner respectfully disagrees. The claims and the Specification fail to provide any evidence for an improvement in a technology or how it might be improved. As the court expressly recognized in Enfish, there is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. The alleged advantages that the applicant touts do not concern an improvement to computer capabilities but instead relate to an alleged improvement in comparing historical information from database with live information, which a computer is used as a mere tool in its ordinary capacity (See MPEP 2106.05(f)). 
As the Examiner previously addressed in the prior 101 rejection and further explained in the analysis above. The use of mobile computing device in the field, to receive information, compare information, and displaying information are generic functions that are performed by a Alice and Electric Power Group, see MPEP 2106.05(g). Furthermore, the claim specifically claiming the use for a user (human per se) to compare the obtained live lifecycle information with the received historical lifecycle information to adjust the AtoN asset as maintenance operation, that the person is an essential part of the claimed system, for claiming human per se, and also confirms the abstract idea of organizing human activity that a person is capable and performing the claimed steps, the use of mobile device as a mere tool in its ordinary capacity to transmit and receive information from database is not an technological improvement and determined to be insignificant extra-solution activity, as discussed in MPE 2106.05(g). 
Therefore, the claims are ineligible under 101.
35 U.S.C. 103 Rejections
The Applicant’s remarks have been fully considered, however, is found to be unpersuasive. 
The Applicant asserts, the cited references do not disclose or make obvious of the amended claim limitation of “adjusting the AtoN asset (i) as a maintenance operation such that an operating mode of the AtoN asset is tested and (ii) based at least in part on the comparison of the obtained live lifecycle information with the received historical lifecycle information. (Original emphasis from the remarks added).”
Examiner respectfully disagrees. In Mathiese para. 0050-0060 disclosing the maintenance person have list of items of information in his/her profile such as performing 
Therefore, the 103 Rejection is maintained.
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
P. Stack, "Development of a Mobile Platform to Support Building Maintenance Engineering," 2012 IEEE 36th Annual Computer Software and Applications Conference Workshops, 2012, pp. 482-487, doi: 10.1109/COMPSACW.2012.91.
S. Meng, D. K. W. Chiu, L. Wenyin and X. Chen, "Automated Management of Assets Based on RFID," 2008 IEEE International Conference on Sensor Networks, .

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.